        Case 4:19-cr-00581-BRW Document 52-1 Filed 04/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                            4:19CR00581-BRW

CHAD WELLS
BRIAN ARTHUR
NATASHA RIDDLE

                                            ORDER

       On April 17, 2020, Chief Judge D.P. Marshall, Jr., issued Administrative Order Five –

Court Operations During The COVID-19 Pandemic, canceling all civil and criminal jury trials

scheduled through May 29, 2020.

       Because this case is currently set for jury trial on May 5, 2020 it is continued to January

12, 2021. All future pretrial deadlines are also extended. The delay occasioned by this

continuance is excludable under the provisions of the Speedy Trial Act, 18 U.S.C.

§3161(h)(7)(A) & (B), for the reasons identified in Administrative Order Five – Court

Operations During The COVID-19 Pandemic.

       IT IS SO ORDERED this 17th day of April, 2020.


                                                          BILLY ROY WILSON
                                                     UNITED STATES DISTRICT JUDGE
